The plaintiff alleged, inter alia, that as a result of the subject accident, her daughter, Yoon Hee Kim, sustained injuries to the cervical and lumbosacral regions- of her spine. The defendants met their burden of establishing their prima facie entitlement to judgment as a matter of law by submitting competent medical evidence establishing that the alleged injuries to those regions did not constitute serious injuries within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955 [1992]; Rodriguez v Huerfano, 46 AD3d 794, 795 [2007]; see also Karpinos v Cora, 89 AD3d 994 [2011]).
However, in opposition, the plaintiff submitted competent medical evidence raising a triable issue of fact as to whether the alleged injuries to the cervical and lumbosacral regions of her daughter’s spine constituted serious injuries under the perma*723nent consequential limitation of use and/or significant limitation of use categories of Insurance Law § 5102 (d) (see Dixon v Fuller, 79 AD3d 1094, 1094-1095 [2010]). Furthermore, contrary to the Supreme Court’s determination, the plaintiff provided a reasonable explanation for any alleged cessation of her daughter’s medical treatment (see Abdelaziz v Fazel, 78 AD3d 1086 [2010]).
Accordingly, the Supreme Court should have denied the defendants’ motion for summary judgment dismissing the complaint. Skelos, J.E, Angiolillo, Belen, Lott and Roman, JJ., concur.